NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued January 21, 2011
                                  Decided February 4, 2011

                                            Before

                                 JOEL M. FLAUM, Circuit Judge

                                 DANIEL A. MANION, Circuit Judge

                                 TERENCE T. EVANS, Circuit Judge

No. 10‐2279                                          Appeal from the United States
                                                     District Court for the Eastern
UNITED STATES OF AMERICA,                            District of Wisconsin.
                  Plaintiff‐Appellee,

       v.                                            No. 2:01‐cr‐00163

STEVEN JACOB DORNER,                                 William C. Griesbach, 
               Defendant‐Appellant.                  Judge.



                                          O R D E R

       In 2001, Steven Jacob Dorner pled guilty to a one‐count indictment charging the
distribution of child pornography.  He was sentenced to 60 months imprisonment and five
years of supervised release.  Dorner’s computer use was to be strictly monitored while on
supervised release.  He also had to allow his computer to be examined at any time by his
supervising probation officer.

       In 2006, Dorner was released from prison.  He began his five‐year supervised release
term in March.  In 2010, he asked the district court for an early termination of his supervised
No. 10‐2279                                                                             Page 2

release.  The government opposed the request citing, among other reasons, Dorner’s history
of sex offenses.  The request was denied for several reasons, the main one being that the
nature of the child pornography offense, and Dorner’s history, suggested that continued
supervision was needed “to protect and deter.”  The judge also concluded that Dorner had
“not demonstrated exceptionally good behavior or any other exceptional circumstances
sufficient to overcome the need for continued supervision under § 3553(a).”

        On that point, the district court noted that Dorner and his probation officer had been
engaged in a dispute about whether Dorner was abiding by his internet‐use restrictions: the
local technical college he attended with the approval of his probation officer reported his
internet use was broader than what he himself was reporting to the probation officer. 
Dorner disputed the accuracy of the reports.

       Two months later, before a different district judge, a hearing was held on the matter,
and the request for early termination was denied.  The new judge concluded that the
“monitoring of defendant’s computer usage is a reasonable condition based on the
defendant’s criminal history.  The defendant’s own behavior has prevented the use of the
computer for his education.  The condition is serving the purpose intended.”  Dorner
appeals that decision.

        Whether viewed as an appeal from an order denying an early termination of
supervised release or more narrowly as simply a request to strike the condition regarding
Dorner’s computer usage, the appeal has no merit.  The matter is one committed to the
discretion of the district judge, and that discretion has not been abused.

       Beyond that, this appeal is knocking on the door of mootness.  It’s February, 2011. 
On March 28, 2011, Dorner will complete his term of supervised release.  So in less than
sixty days, Dorner can use (within the law, of course) a computer with no strings attached.

       For these reasons, the order of the district court is AFFIRMED.